 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJames Troutman & Associates, and Sync-Pop, Inc.and Motion Picture and Videotape Editors'Guild Local 776, International Alliance of The-atrical and Stage EmployeesSync-Pop, Inc. and C. Dellinger and Susan Holz-born and Tom Whiting. Cases 31-CA-16176,31-CA-16346, 31-CA-16462, 31-CA-16518,and 31-CA-16733July 27, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn November 29, 1989, Administrative LawJudge Richard J Boyce issued the attached deci-sion The Respondents filed exceptions without asupporting brief, the General Counsel filed ananswer to, and motion to strike, exceptions, and theRespondents filed a document opposing the Gener-al Counsel's motion to strikeThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions for the reasons set forth below, and to adoptthe recommended OrderSection 102 46(b)(1) of the Board's Rules andRegulations sets forth the minimum requirementswith which exceptions to an administrative lawjudge's decision must comply in order to meritconsideration by the Board An excepting partymust (1) specifically set forth the questions of pro-cedure, fact, law, or policy to which exception istaken, (2) identify the portion of the judge's deci-sion in dispute, (3) cite precisely pages in therecord supporting the excepting party's exception,and (4) concisely state the grounds for exception Ifa supporting brief is filed, the exceptions documentshall not contain argument or case citation, but,If no supporting brief is filed the exceptionsdocument shall also include the citation of au-thorities and argument in support of the excep-tions, in which event the exceptions documentshall be subject to the 50-page limit as [setforth] for briefs [Sec 102 46(b)(1) ]The Respondents filed exceptions without a sup-porting brief The Respondents' opposition docu-ment acknowledges that the brief submitted to thejudge, which is attached to the exceptions docu-ment, is not submitted to the Board in support of, The Respondents' request for oral argument is deniedthe exceptions 2 Thus, the exceptions documentmust, in addition to satisfying the first four require-ments listed above, support the contentions with"the citation of authorities and argument" IdThe Respondents' exceptions document is 100pages and contains 218 exceptions Exceptions 1through 215 specify the portion of the judge's deci-sion that is claimed to be erroneous Part of eachexception is a comment The Respondents appar-ently suggest either (1) that it is sufficient to identi-fy the portion of the judge's decision to which ex-ception is taken or (2) that the comments satisfythe Rule's requirements that argument and citationto the record be included If the exceptions suf-fered merely from technical deficiencies, the Boardmight well proceed to the merits of the case, as itis within the Board's perogative to consider excep-tions that do not fully comport with the Rules solong as there is substantial compliance 3However, after carefully reviewing each of theRespondents' exceptions, the Board finds that theyare so deficient as to warrant striking Most of theexceptions cite no legal authority and no transcnptpages or any other record evidence that purported-ly would support the contention that the judgeerred Further, the exceptions fail to allege withparticularity on what grounds the judge's purport-edly erroneous findings should be overturned De-spite the comments, the Board has been unable,based on the exceptions document, to determinewhat the grounds for the exceptions are, what theRespondents believe the facts of the case to be, orwhat the Respondents' legal arguments are 4In Alto• Painting Corp. 238 NLRB 366 (1978),the Board statedIf a party intends to place a matter in issue, itis incumbent upon that party to notice such2 Indeed, it could not be, for such a supporting brief would exceed the50-page limit and the Respondents have not obtained permission toexceed the length limitAdditionally, we observe that the Respondents are incorrect that theBoard's Rules set no page limit on exceptions Sec 102 46(bX1) clearlystates that an exceptions document unaccompanied by a supporting briefis subject to the 50-page limit unless permission to exceed the limit is ob-tamed Notwithstanding the Respondents' failure to seek permission tofile its nonconforming exceptions document we shall, nevertheless, notreject it on that basis3 Monarch Machine Tool Co, 227 NLRB 1265 fn 2 (1977)4 Indeed, we note that the exceptions are "so ambiguous as to be total-ly ineffective to adequately appnse the Board" of the nature of the alle-gations raised NLRB v &fistula Bros Lumber Co. 253 F 2d 371, 374(9th Cir 1958) Cf NLRB v Southwest Security Equipment Corp, 736F 2d 1332 (9th Cif 1984), cert denied 470 U S 1087 (1985) (exceptionswhich objected to judge's finding and conclusion of law regarding refer-ral and were supplemented 15 days later by bnef raising legal issue of thesurvivability of the hiring hall clause were timely filed under Sec102 46(b) The Instant case Illustrates the need for this rule The hearinglasted 19 days, the record Includes over 3100 transcript pages as well asapproximately 100 accepted and 100 rejected exhibits, many of whichcontain numerous pages Undoubtedly, the issues litigated were factuallyas well as legally complex299 NLRB No 19 JAMES TROUTMAN & ASSOCIATES121contentions to the Board with specificity Byits "exceptions" here, Respondent would havethe Board engage in a fishing expedition to de-termine what, if any, problems, irregularities,or manifest error ensuedThe Board has neither the obligation nor the re-sources to engage in such a fishing expedition It isthe excepting party's duty to frame the issues andpresent its case to the Board 5Accordingly, we find that the Respondents' ex-ceptions fail to put in issue any of the findings ofthe judge We therefore grant the General Coun-sel's motion to stnke the exceptions, and we adoptthe judge's decision 6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, JamesTroutman & Associates, and Sync-Pop, Inc , Bur-bank and Glendale, California, their officers,agents, successors, and assigns, shall take the actionset forth in the Order5 In addition to the case cited in the text, see Worldwide DetectiveBureau, 296 NLRB 148 (1989), Bonanza Sirloin Pit, 275 NLRB 310(1985), Fiesta Printing Co, 268 NLRB 660 (1984), and Ditch Witch ofCentral Illinois, 248 NLRB 452 (1980)We recognize that in many of the cases we cite, the Board faulted theexcepting party for failing to identify the portions of the judge's decisionthat were claimed to be erroneous and that the Respondents' exceptionsdo identify the portions of the judge's decision to which exception istaken Nonetheless, as our decision and our rules make clear, the except-ing party's obligation does not end with a wholesale listing of specificpages and lines in the judge's decision to which exception is taken Itmust be possible for the Board to understand from a reading of the ex-ceptions why the excepting party believes that the Judge erred and whatsignificance the purported error has on the outcome of the case If theBoard is unable to determine the grounds on which a party believes thejudge's findings should be overturned, the Board cannot be required tosearch the record as an advocate for the excepting partyTo the extent that exceptions 2, 6, 18, 22, 24, 29, 30, 31, and 154 ar-guably comply with Sec 102 46(b), we find that they lack ment or theRespondents have failed to show how these exceptions would affect thejudge's conclusions See Worldwide Detective Bureau, supra at 3 fn 3Mon Pam Rubin, Esq, for the General CounselJames W McCord, Esg (Vars, Pave, McCord & Freed-man), of Encino, California, for Respondent 'Trout-manMichael K Schnuer, Esg (Schmier & Schmier), of LosAngeles, California, for Respondent Sync-PopIra L Gottlieb, Esq (Taylor, Roth, Bush & Geffner), ofLos Angeles, California, for Local 776DECISIONSTATEMENT OF THE CASERICHARD J BOYCE, Administrative Law Judge Thismatter was tned in Los Angeles, California, over 19days, starting on March 8, 1988, and concluding on Janu-ary 26, 1989 1The consolidated complaint, based on charges filed byMotion Picture and Videotape Editors' Guild Local 776(Local 776), International Alliance of Theatncal andStage Employees (IATSE), and by three individuals,Craig Dellmger, Susan Holzborn, and Tom Whiting, al-leges in essence that James Troutman & Associates(JT&A) and Sync-Pop, Inc (Sync-Pop) are alter egosand a single employer, or, alternatively, that Sync-Pop isJT&A's successor, and that they violated Section 8(a)(5)and (1) of the National Labor Relations Act (Act) by(a)Sync-Pop's refusal, since its inception in Octo-ber 1986, to assume the bargaining obligations de-volvmg upon it as JT&A's alter ego or successor,(b)Sync-Pop's failure, since at least March 3,1987, to submit contractually-mandated reports andcontnbutions to pension and health-and-welfaretrusts,(c)Sync-Pop's failure, since May 1987, to complywith its contractual obligation to submit to arbitra-tion,(d)Sync-Pop's refusal to comply with arbitrationawards adverse to JT&A,(e)JT&A's failure to honor Local 776's requestsof October 23, 1986, that it bargain concerning theeffects on its employees of changes in its operations,and that it provide Local 776 with specified infor-mation regarding JT&A's circumstances, and,(t) Sync-Pop's failure to honor Local 776's re-quest of January 23, 1987, that it provide Local 776with specified information regarding Sync-Pop's cir-cumstancesThe complaint further alleges that Sync-Pop violatedSection 8(a)(2) and (1) of the Act on about October 20,1986, when its president, Clancy Troutman, "urged itsemployees to sign IATSE authonzation cards", and thatSync-Pop violated Section 8(a)(1) in March or April1987 when Clancy "threatened" Susan Holzbom, an em-ployee, "with discharge and other adverse consequencesbecause a grievance was filed by the Union concerningher"I JURISDICTIONJT&A and Sync-Pop are California corporationsJT&A was engaged in postproduction sound editing inthe film industry until purportedly becoming inactive inOctober 1986 Sync-Pop came into being that samemonth, and since has been engaged in the same businessJT&A's 1986 revenues exceeded $50,000 from produc-tion companies whose annual revenues from outside Cali-fornia exceed $50,000 Sync-Pop, in its first year, realizedrevenues exceeding $50,000 from outside CaliforniaTrial dates were March 8 to 11, March 21 to 23, March 29, April 26,September 22 and 23, November 8 to 10, and December 20 and 21, 1988,and January 24 to 26, 1989 The delay from April 26 to September 23was to enable the General Counsel to obtain subpoena-enforcementorders in Federal district court 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on my determination below that Sync-Pop isJT&A's alter ego, I conclude that the two, jointly, are anemployer engaged in and affecting commerce withinSection 2(2), (6), and (7) of the ActII LABOR ORGANIZATIONSI conclude that Local 776 and IATSE, its parent orga-nization, are labor organizations within Section 2(5) ofthe ActIII THE RELATIONSHIP BETWEEN JT&A AND SYNC-POPA EvidenceJT&A had been in the postproduction sound businessfor about 4 years until ostensibly shutting down on aboutFriday, October 10, 1986 James Troutman (Jim) was itssole owner, president, and ultimate decision maker Itwas awash with economic problems as of October1986•it reportedly owed $750,000 in back payroll taxesto the Internal Revenue Service, it was nearly $120,000behind in contnbutions to pension and health and wel-fare trusts as required by union contract, it was party tothree grievance matters later to result in awards againstit totaling about $82,000, and it recently had been unableto meet its payroll Its last location, which it had occu-pied for a month or so, was a building on ClybournAvenue in Burbank It previously had been headquar-tered on Chestnut Street, and also occupied leased spaceon Lake Street, both in BurbankSync-Pop emerged as a corporate entity earlier theweek that JT&A closed, and began performing postpro-duction sound services, at a facility on West Broadwayin Glendale, on Monday, October 13 In November, toaccommodate the extraordinary requirements of the tele-vision miniseries, "Amerika," it expanded into the spaceon Lake Street formerly used by JT&A, which it usedfor several months Jim's son, Clancy, now in his latetwenties, is Sync-Pop's president and supposedly hasbeen in charge from the beginning Jim's daughter,Casey, is Sync-Pop's vice president and corporate secre-tary The record contains no hint that she has participat-ed notably in the management of the enterpnse She didnot testify 2Clancy testified that he and Casey are Sync-Pop's soleshareholders, that he "believe[s]" that each owns 10,000shares, and that he is "guessing" that the shares wereissued in October Asked the amount of his investment,2 Sync-Pop classified Casey as an apprentice on an employee list givenIATSE on about October 20, 1986, then informed IATSE by letter ofOctober 24 that she should not have been on the list As if to convey theimpression, in any event, that she is a hands-on administrator, Caseysigned Sync-Pop's brief Oddly the typeface on the signature page doesnot match that on the rest of the document•a possible indication thather signing was a strategic afterthoughtA footnote accompanying Casey's signature states "Albeit still repre-sented by counsel, Sync-Pop intends no slight by submitting this docu-ment Itself as it had to make the strategic decision to conserve its limitedfinancial resources for subsequent proceedings despite its prayer that suchwill be unnecessary" This is a ruse (the point of which one can only sur-mise) For all its unlawyerly recklessness (some of which have dealt withby separate order of this date granting the General Counsel's motion tostnke), the bnef bears the unmistakable imprint of an attorneyClancy testified, "I'm guessing about $14,000, maybe•maybe a little more" Casey "contributed $8000 to Sync-Pop in the form of a loan," according to Clancy 3Clancy testified that Jim has never invested in or lentmoney to Sync-Pop Jim Did not testify 4Clancy testified, variously, that he had "alwayswanted to own [his] own company", that he "was tryingto figure out ways for starting a company up "about 2weeks before JT&A's demise, that he spoke with Jimabout his aspirations "about three weeks prior to wheneverything actually hit",5 that he is "not really surewhen [he] decided to put everything together", that hemade the decision before speaking with Jim, and that hedecided "after JT&A was no longer in business"Clancy continued that he is "not sure" if Sync-Popwas incorporated before JT&A's cessation, that he is"guessing" he and Casey discussed incorporating and lo-cating space after JT&A had closed, that he also is"guessing" he decided on the Sync-Pop name afterseeing an attorney, which he thinks was on October 6,that he thinks•"I'm guessing"•JT&A was still func-tioning when he conferred with the attorney, that hethinks•"again, I'm not sure"•the search for a Sync-Pop facility began "after" JT&A had quit, that he thinksCasey found the West Broadway location, that he thinkshe waited till after JT&A's closure to solicit business forSync-Pop, but "might have" proceeded earlier, that hethinks•"but, again, I'm not sure"•JT&A's finish andSync-Pop's beginning were separated by "a week inthere, maybe two", and, at length, that he does not "re-member that time that well"JT&A's complement in its final day or two consistedof approximately 36, not counting Jim 6 Sync-Pop's, inits first 2 weeks, numbered about 31, counting Clancyand Casey, but not Jim Clancy conceded under cross-ex-amination, after earlier testifying that less than half ofSync-Pop's employees had come from JT&A, that"almost every one of' the initial 31 or so previously"had worked for" JT&A, and that all but 6 had beenwith JT&A at the end 7 By about December 1, largelybecause of the demands made by "Amenka," Sync-Pop'spayroll ballooned to over 50, where it remained intoFebruary 1987•of whom roughly 90 percent hadworked for JT&AJT&A's workload at the end consisted mainly of twotelevision series, "Heart of the City" for 20th CenturyFox and "Jack & Mike" for MGM Its supervising soundeditors on those series were Don Flick and Dave Cald-well, respectively Sync-Pop succeeded JT&A on both,3 Clancy testified that Casey since has repaid the loan The record doesnot reveal the lender's identity or any other particulars4 Sync-Pop represents in its bnef "The presently ongoing tax litigationcaused Jim's tax lawyers to discourage Jim from testifying herein to pro-tect his positions and constitutional rights" Neither Sync-Pop nor JT&Aexplained his absence dunng the trial5 Clancy amplified 'I mean when everything came down on [Jim] atonce, having no money, bouncing the checks, when everythingstarted to fall apart"6 This figure derives from the weight of alternative evidence, JT&A'spayroll and other records having vanished sometime before the trial Sev-eral of JT&A's employees were laid off in its final days and weeks7 Eschewing Clancy's concessions on cross, Sync-Pop states in its briefthat "less than half of Sync-Pop's employees came from JT&A " JAMES TROUTMAN & ASSOCIATES123effective the first week at West Broadway, retainingFlick and Caldwell m their supervisory roles Therecord contains no evidence, nor gives any reason tosuppose, that the contracts between JT&A and the pro-duction companies were redone to make Sync-Pop anexplicit party, or that Sync-Pop compensated JT&A foracquiring its unfmished business 9Sync-Pop's timecards disclose that it began workingon four other projects in its first week of operation"Murder She Wrote" for Umversal City Studios, "Amer-ika" for ABC Circle Films, "Perry Mason" for ViacomProductions, and "Anastasia" for Telecom JT&A hadbeen involved until late September on "Murder SheWrote" Universal itself then supplanted JT&A for thatseason's last few episodes, presumably because ofJT&A's proliferating difficulties, after which Sync-Poptook over for the new season The supervising soundeditor on "Murder She Wrote" throughout•for JT&A,for Universal, and for Sync-Pop•was Tony MagroJT&A also had done some preliminary work on "Amer-ika," and had been destined to do all of that show's post-production sound work Clancy termed "Amenlca" oneof Sync-Pop's "main shows" in its first year JT&A hadlinks to "Perry Mason" and "Anastasia," as well It hadworked on an earlier "Perry Mason" project while atClyboum, and previously had collaborated with the di-rector of "Anastasia," Marvin ChomskyLater m October, Sync-Pop worked on a show, "TigerShark," on which JT&A had worked in its final weekThe record contams no evidence that any of JT&A'sworks in progress, at the end, were taken over otherthan by Sync-PopDouglas Gnndstaff, a vice president at Lorimar Pro-ductions, testified that Jim is "one of the fmest editors mthe business," and Clancy opined that Jim "has more[following] than anybody in this town" The evidence isabundant and uncontroverted that Sync-Pop acquiredmost of its business•that inherited from JT&A and oth-erwise•largely because of representations by Jim andClancy that Jim's mvolvementbeanother company formedand Clancy would berunning it," he, Jim, "would still be there to do the su-pervision of the dubbing stage" for "Amenka " ABCCircle Films decided to use Sync-Pop m reliance on thatassurance A subsequent ABC internal memorandumrefers to Jim as the "owner of Sync-Pop"8 Flick later was replaced by Alan Hartz• James Lusk, a 20th Century Fox vice president, testified that, had heperceived Sync-Pop to be separate from JT&A, he would have solicitedbids for the work remaining on "Heart of the City," but that, relying onJim's assurances, he did not deem that necessarySimilarly, Clancy told Charles Goldstein, an executiveat NBC Productions, that he "would be taking over thecompany," but only "on paper," and that Jim "would bestill there" NBC presently awarded three shows toSync-Pop 10 And Lonmar's Gnndstaff testified that Lor-imar gave Sync-Pop considerable business "basically be-cause of" Jim, and only after verifying that he "was in-volved" Clancy added that Lonmar engaged Sync-Popto do "Aaron's Way" because Grmdstaff "wanted Jim todo that picture, period, no if s, and's, or but's "Sync-Pop opened shop with the identical sound effectslibrary and much of the same equipment JT&A hadused•which had been moved from Clyboum to WestBroadway the weekend of October 11-12 The equip-ment included moviolas, cutting benches, trim bins, dub-bing machines, tape dispensers, splicers, and synchroniz-ers Filing cabinets containing JT&A's records weremoved, as well Clancy testified that he "thmk[s]" Sync-Pop rented a truck for the move, then qualified "I don'tknow if Sync-Pop did It might have been myself"Clancy testified that, while he does not know "exactlywhat was moved" and Jun "didn't even keep records ofwhat he owned," nothing belonging to Jim or to JT&Awas included Clancy enlarged that the library and "halfof' the equipment that was moved "belonged to" him,and had been rented to JT&A, and that the rest of theequipment belonged to equipment rental houses Heavyreliance on rental equipment is common in the industryClancy went on that he "didn't touch anything" of Jim'sor JT&A's "mainly because of the IRS problems "11Despite Clancy's supposed ownership of the librarymaterials and equipment, they bore JT&A labels while atClyboum Sync-Pop labels were substituted after themove Clancy testified that he had used the JT&A labelsbecause they were "the only labels [he] had to show thatit was [his] equipment, so no one else took it" Therecord contains no documentary corroboration of arental arrangement between Clancy and JT&A as con-cerns these or any other items allegedly owned byClancy, and is devoid of evidence that Sync-Pop in-curred any kind of obligation to Jim or JT&A in returnfor the transfer of things to its useAlthough admitting he spoke with Jim about forminga business, and that Jim gave him "pointers on people tocall," Clancy would have it that Jun had nothing to dowith Sync-Pop's creation Clancy embellished that Jim"wasn't around" at the time, that he was "very dis-traught emotionally," that he was "a mess," and that hewas "talking about suicide" Clancy asserted, as well,that Jim had suffered a heart attack "towards the veryend of" JT&A or "right after the company closed" Thislast was a blatant fabrication Paul Clay, a personalfriend of Jim and his second-m-command at JT&A, testi-fied that he "didn't hear anything about him having aheart attack," and that he and Jim continued to play rac-quetball together Moreover, Jun oversaw the dubbing of"Amenka" starting in November That entailed his10 "Blue DeVille," "Christmas Eve," and "Open Season"ii All of JT&A's things later were confiscated by IRS, according toClancy, after which he assertedly acquired some of them at an IRS auc-tion 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworking "almost 24 hours a day" for "about threemonths," according to Clancy, "even [sleeping] on thestage on the floor sometimes"•an unlikely regimen for arecovering heart attack victim Jim, as earlier noted, didnot testifyClancy went on that he "didn't talk to Jim in Octoberat all," and that they first talked about JT&A's IRS di-lemma about "a month later," when Jim told him thatIRS "had taken everything" Clancy added that, whileJim talked to him "a little bit" about JT&A's tax andunion problems, those instances were rare He elaborat-ed[H]e couldn't talk to me about it He got very upsetHe would get very nervous [H]e would stut-ter and shake, and he couldn't talk about it atall He also said that his attorneys had told himnot to talk to me about it because he wasn't protect-ed in the sense of anything he said to me they couldask me about So, he really didn't speak toomuch to me about it Every time we did, I'd try tomention anything about it, he got very upset Anddidn'twant to see him have another heartattackClancy to the contrary, Jim unquestionably was a con-siderable•and probably the major•force behind Sync-Pop's founding Not only did he and Clancy assure pro-duction companies, as previously detailed, that Jim's in-volvement would continue and that Clancy was takingover only "on paper,"" but(a)Jim stated during an employee meeting at Clybournthat fiscal problems would necessitate the "short layoff"of a number of them, then announced that a new compa-ny was being created, that a search for a building tohouse it was underway, that those laid off would be re-called "as soon as possible," and that "business wouldcontinue as usual"(b)During a later employee meeting at Clybourn, afteracknowledging JT&A's payroll arrearages," Jim repeat-ed that a new company was in the offing, implored theemployees to "stick with" him, and pledged that theywould be made whole when the new company obtaineda tax number Jim added that he would see that they hadunion pension and health and welfare coverages by put-ting a "bug" in the ear of IATSE Local 695's JamesOsburn(c)Jim physically assisted in the move from Clybournto West Broadway, and personally moved JT&A'srecords to West Broadway(d)Shortly after the move, Jim thanked the assembledemployees at West Broadway for "sticking by" him, and12 Attempting to downplay the import of these assurances about Jim's†continued participation, Sync-Pop states in its bnef "If an importantmember of a company's team is absent It is critical to assure clientsand customers that he is largely still Involved, even if reality is differentand he has much less contact or control This is a 'truth' in the privatesector Clients have to be 'assured of 'continuity,' that changes aremerely technical or 'on paper' If Clancy perceived that obtaining certaincustomers would be enhanced by leading them to believe no big changeswere afoot, It was no admission but rather the hyperbole of marketing"IS Attributing them to "trouble with the IRS"told them the delinquencies in their pay would be cured"as soon as" a new tax number materialized(e)Echoing his representation to NBC's Goldstein,Clancy told Susan Holzborn, the sound effects librarianfor both JT&A and Sync-Pop, that he "would be run-ning the business, but it was only a matter on paper"Further indicative of Jim's appreciable involvement inthe emergence of Sync-Pop, he initiated a meeting onabout October 20 with Ronald Kutak and CorrmneNotkm, executive director and assistant executive direc-tor of Local 776 He told them he had "disbanded"JT&A, but that his children "had started another compa-ny," called Sync-Pop, and he wanted "to make sure thatthe transition went smoothly" He particularizedthat he wanted to know "the mechanics" of the newcompany's "signing an agreement with" IATSE, andabout the roster status•i e, the standing on the employ-ment priority JT&A employees absorbed bySync-PopTrue to Jim's word, Sync-Pop issued checks to manyof the former JT&A employees to redress JT&A's pay-roll delinquencies About 40 received such checks fortime worked in the October 5-11 pay period," and anumber received checks for earlier periods, as well As ifmindless of Jim's promises, Clancy testified that the deci-sion was his alone, that Jim had not requested that Sync-Pop do it, and that he took the action "not because [he]owed anybody money," but because he "wanted thosepeople to work for" Sync-Pop Otherwise, Clancy ex-plained, "there's no way in hell they would even talk tome, let alonecome to work for me"Most of the check recipients already were on theSync-Pop payroll, however, and Clancy professedly wasnot interested in hiring two who were not' 5•details hehad overlooked when proffering that explanation Per-haps in belated recogmtion of this discrepancy, Clancylater advanced other reasons for making the JT&A em-ployees whole he did not want the Troutman name "tar-nished in any way," and "a lot of those people werehurting for money at that timeAsked how Sync-Pop knew the amount of JT&A'spayroll arrearages, Clancy first ventured that he"think[s]" he got the figures "from cancelled checks"shown him by the affected people,16 later retreating intoa cloud of uncertainty‡that he is "not sure" how theamounts were ascertained, that he does not "rememberany of that," that "you're asking me something that I'mreal foggy on," and that he does not "know why it allcame about"Jim also told Local 776's Kutak and Notkm, duringtheir meeting on about October 20, that he had been ad-vised by a lawyer that he "couldn't have anything to doon paper with any new company", that the lawyer hadcautioned against his being "either an officer or major" As noted above in fn 6, JT8cA laid off some employees in the dayspreceding its shutdown This doubtless explains why about 40 receivedchecks for work done in JT&A's final pay period, whereas about 36 wereemployed in the last day or two of that periodis The two Joaquin Elizade and John Shouse16 Clancy probably meant to say "bounced" or "void," rather than"canceled" Some of JT&A's paychecks did bounce, and it did Issue somevoid checks JAMES TROUTMAN & ASSOCIATES125owner for various legal reasons", that he conse-quently was "being very careful Just to act as a consult-ant, not receiving a salary", and that he "wanted to bemore involved in the creative end of the business"anyway Notkm asked, concerning the lawyer's advice, ifhe was "talking about problems with alter ego or pierc-ing the corporate veil" Jim replied that those "soundedlike some of the terms" the lawyer had used Jim ex-plained that he was fearful that IRS would seize Sync-Pop's assets if he were a shareholder or officer, or any-thing but "a consultant"Clancy likewise sought to portray Jim as divorcedfrom the ongoing management of the new company, tes-tifying alternately that Jim is and has been "just a super-vising sound editor," no different from several others sodesignated, and that he is an "independent contractor,"whose services have not been confined to Sync-PopThe evidence otherwise indicates, however, that Jimwas hardly a cipher in the conduct of Sync-Pop's affairsClancy admittedly asked him for advice "many atime"," Jack Keath, a Sync-Pop sound editor formerlywith JT&A, recalled that Jim seemed to do the samethings for both companies," Mark Roberts, another ofthe JT&A sound editors absorbed by Sync-Pop, testifiedthat Jim "didn't appear" to have a changed role withSync-Pop," Tim Shoemaker, yet another of the before-and-after sound editors, recounted that Jim continued todo "what he always did",2• Dwayne Avery and DaleJohnston, sound editors also carned over, testified thatJim devoted most of his time to the dubbing stage beforeand after, and Susan Holzborn, the librarian, averred thatJim's function stayed "the same" after the move to WestBroadway 21That Jim had a voice in the management of Sync-Popis disclosed in other ways, as wella)Randall Zisk, an assistant producer for 20th CenturyFox on "Heart of the City," testified, "I never realized adifference in the company, so Jim was always my con-tactregardless of the name of the company"b)Lonmar's Grmdstaff testified that he dealt with Jim,as well as Clancy, concerning Sync-Pop's bid on a seriescalled "Spies," and that he "may have" discussed otherof Sync-Pop's bids with Jim 2214 Clancy hastened to add that he also asked numerous others for guid-ance12 Keath elaborated that Jim appeared at the Lake Street facility "onoccasion" after the name change, asking "how's everything going" and if"there was any problems or anything like that"12 Roberts enlarged that he saw Jim with "about the same" frequencybefore and after-2 or 3 days each week, either in the early morning orat day's end Roberts also testified that he saw Jim "erasing and puttingup the new shows and dates" on Sync-Pop's scheduling board "aboutonce a week"24 Shoemaker amplified that Jim continued to give "direction to" theemployees and to "make sure everything was okay"Si Holzborn added that she saw Jim at West Broadway .three or fourtimes a week," at which times he asked the employees "about the status"of their work, that she saw Jim tell Clancy what producers were offenngto pay for different projects and what Sync-Pop's costs and profits wouldbe, that she saw Jim advise Clancy which shows were coming in andwould need to be dubbed, and that she saw Jim tell Clancy that, since hewould be busy, Clancy would have to attend dubbing sessions in hisplace22 Gnndstaff's "may have" came across as an unambiguous declarationthat he Indeed did discuss bids with Jim(c)Shortly after the move to West Broadway, TimShoemaker told Clancy that he would not work in "thisshithole" and was quitting Jim intervened, prevailingupon Shoemaker to stay by transferring him to LakeStreet(d)Ed Fassl's Sync-Pop timecard for the week endingOctober 25, 1986, contains the entry, "Day off okayedby J T ",23 and Shoemaker's for November 8 bears thisinstruction "Per Jim, Sunday not on-call day, do notpay '924(e)When Holzborn asked Clancy for a raise in March1987, he presented the issue to Jim, who responded,"Well, of course, she deserves it" Holzborn thereuponreceived a 15-percent increase(1) In April 1987, Jim denied Holzborn's request fortime off, explaining that Sync-Pop was going to be "verybusy"Consistent with Jim's statement to Kutak and Notkmthat he was "not receiving a salary" from Sync-Pop, hedid not receive a paycheck until January 22, 1987, al-though, by Clancy's reckoning, he had worked "almost24 hours a day" since the preceding November oversee-ing the dubbing of "Amenka " Clancy first testified thathe "took care of' Jim before that first paycheck by per-sonally giving him cash Clancy later amended that hedid not give Jim cash, but "just took care of him" inother ways†e g, making three $600 rent payments forhim, taking him food, and buying him a television setand a racquetball racket, and that none of this was inpayment for work performed by JimClancy testified yet again that he "took care of' Jimby givmg him cash, but that he is "not sure how often[he] gave him cash", and stated still later that he is "notsure" what he paid Jim for his work on "Amenka," butthat he "probably" gave him cash Clancy added "Imight have graven him a personal check from me I justreally don't remember"Asked why Sync-Pop did not pay Jim in the conven-tional manner during those first several weeks, Clancytestified initially that Jim had said any paychecks "wouldautomatically go the IRS", and later, "Maybe I didn'thave the money I'm not really sure" Jim's firstcheck was for $2200 He thereafter received a weeklycheck for $1,100 until September 1988, when the figurewas increased to $1500 Unlike the other supervisingsound editors, he was not paid overtime until well into1988, and, according to Angela Jensen, Sync-Pop's prin-cipal secretary and bookkeeper,25 he "never fills out atimecard" Rather, Jensen has calculated his entitlement,since he began receiving checks, "by what he told [her]he had worked"As Sync-Pop's putative head, Clancy evidently hasbeen its signatory on contracts, bid proposals, corre-23 I Infer that the "J T" in this entry is Jim Angela Jensen, Sync-Pop's pnncipal secretary and bookkeeper, testified that, Jim aside, sheknows of no one in a position of authority with the initials "J T"24 I have no doubt that the "Jim" referred to in this instruction is JimClancy testified that It "could be" Jim, then hedged, "But I wouldn'tguess It would be Jim" Clancy did not venture who else It might be"Jensen denied that she is Sync-Pop's bookkeeper In a declarationfiled in Federal District Court, however, she stated that she "function[s]as a bookkeeper" for Sync-Pop 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondence, etc, from the start He, Casey, and Jensen•two of the three•sign Sync-Pop's checks He testifiedthat only he has authority to hire, fire, and grant raises,that, with the help of others, he prepares bids, and, asearlier noted, that he alone decided to make formerJT&A employees whole for JT&A's payroll arrearagesDoubtless to demonstrate both that he was in chargeand that Sync-Pop is not a JT&A clone, Clancy testifiedthat he established new wage levels for Sync-Pop's em-ployees "from day one", that he advised the first em-ployees, on October 13, of their hire, and that he "imme-diately" instituted a "team concept" in lieu of Jim's moreauthontanan approach at JT&ARegarding the new wage levels, Clancy testified thathe gave all the supervising sound editors $200 per weekover the union scale they had been getting at JT&A, andall the other sound editors $100 over His purpose, hewent on, was to provide "incentive to come work for"Sync-Pop Dale Johnston, previously identified as one ofthe carry-over sound editors, testified that the Sync-Popeditors "were disenchanted with the lack of pay," how-ever, and Clancy eventually conceded, in grudgingstages, that far from everyone received such raises Thus,after his earlier unequivocal assertions, he relented thathe "thought" everyone did, then, that he thought "themajority" did, later, that "not everybody, but somepeople," did, and, finally, that at least 21 named employ-ees•about two-thirds of Sync-Pop's starting payroll•did not Asked how he decided who should get theraises, since they were not across-the-board after all,Clancy offered, "I might have paid them more afterknowing what they made [at JT&A], or maybe [I] justpaid them more if they'd asked for more"Asked when he decided to hire those comprisingSync-Pop's initial complement, Clancy testified that he is"not real sure on that," but that he "might have"asked•no, that he did ask•some of the people beforeOctober 13 Invited to name them, he replied, "I don'tknow, offhand," adding, "I think it would have been atthe Clybourn address, or possibly at home" AngelaJensen likewise testified that Clancy independently hiredthose on the first Sync-Pop payroll Pressed to substanti-ate that assertion, she exhibited a lameness matchingClancy's, first replying, "Because I know he hiredthem", then, "I just know, later, that Clancy had toldher he had "hired so-and-so," and, finally, "I don't re-member how it happened "26Clancy and Jensen notwithstanding, Sync-Pop's ab-sorption of the JT&A payroll, largely intact, was neverin doubt Not only is corroboration nonexistent from anyof the affected employees that they underwent the for-mality of being hired anew, but Jim in effect assuredthem, during the aforementioned employee meetings atClybourn, that their jobs would survive even though anew company, at a new location, was on the way In ad-dition, Clancy advised various of the JT&A employees,in the final days at Clybourn, to "be ready to move at a26 This is one of several glaring instances of Jensen's evasive testimoni-al style Subpoenaed by the General Counsel, she refused to testify untildirected to do so by a Federal District Court subpoena-enforcementordermoment's notice" and to mark the equipment they usedto ensure their having the same after the move Further,Mark Roberts, credibly testified that Jackie Troutman,Jim's wife, "just told" him to "show up" at West Broad-way, and that it seemed to him "like [an] automatictransfer",27 Paul Clay testified concerning his going toSync-Pop that he "wasn't hired as such," but "was justthere", and Tim Shoemaker recalled Jim's telling him onFriday that he would "be starting over at Broadway"the next Monday Moreover, in a conversation on aboutOctober 20 with James Osburn, executive director ofLocal 695, Clancy described certain former JT&A em-ployees not yet working for Sync-Pop as being "on va-,cation "Concerning Clancy's purported institution of a "teamconcept" at Sync-Pop, he testified, prompted by counsel,that he was inspired by the example of a Japanese-Amer-ican automobile manufacturing collaboration in the LosAngeles area Dale Johnston, attempting to corroborateClancy,28 testified that Sync-Pop's procedure for "pull-ing" sound effects is "completely different" from JT&A'smore Jim-dependent method Neither Clancy nor John-ston elaborated convincingly on these would-be depar-tures from the JT&A mode, however, and Clay, whileplainly reluctant to testify adversely to the JT&A/Sync-Pop cause," testified that Sync-Pop did not institute anynew procedures of moment Clay appended that "thosesort of things tend to be pretty standardized throughoutthe business,', which is why a sound editor can changecompanies and "start work as he walks through thedoor"Clancy had worked for JT&A for the 4 or so years ofits existence He testified that he was "a transfer man,driver, assistant, apprentice," while at JT&A Never,before Sync-Pop, had he been a sound editor, participat-ed in bid preparation, hired, fired, evaluated employees,assigned work, or dealt with producers or other studiorepresentatives Johnston testified that Clancy "wasn'tqualified" for his ostensible Sync-Pop role, that he "didnot know what we basically do" and "everybody knewthat he didn't know it" Johnston added that Clancy wasnot permitted near the moviolas at JT&A, explaining"[W]e didn't want him to break [them] "Despite Clancy's callowness, Johnston would have itthat he "without question" ran Sync-Pop from theoutset "He made many mistakes," Johnston continued,but he "took the bull by the horns" Clay likewise testi-fied that Clancy "was the head of the company", JackKeath recalled hearing "through the scuttlebutt," thenfrom Clancy directly, that Sync-Pop was "being run" byhim, and Jim announced to the employees, in the earlydays at West Broadway, that Clancy and Casey "wouldbe taking over the business" Others indicated, without27 Clancy testified that Jackie "worked with the books" at JT&A22 Johnston displayed an unmistakable predisposition, by both his de-meanor and the content of his recital, to slant his testimony favorably toJT&A and Sync-Pop29 Clay, obviously a bnght person, often hid behind an unconvincinglystated inability to recall details of events and conversations surroundingJT&A's demise and Sync-Pop's emergence JAMES TROUTMAN & ASSOCIATES127suggesting that Clancy had ultimate authority, that hehad some management responsibility 30Abstractions aside, Johnston testified that he "as-sumed" most of the administrative duties that had beenJim's at JT&A, indeed, that he considers himself a "guid-ing light" and a "phantom owner" because of the degreeof his involvement in Sync-Pop's direction Johnston am-plified that he has "provided a tremendous amount ofsupport for" Clancy, that he "suggested to" Clancywhom to hire and fire, that he "did the best [he] could tosurround him with personnel that" both Clancy and heneeded "to survive", that he even "waived" his pay onoccasion "trying to make the company survive", that he"became the floor manager and most questions and an-swers" came to him, and that he helps Clancy preparebids 31Clancy admittedly has taken problems to Johnston "alot of times" He depicts Johnston as a "big brother,father-type" to him 32 Johnston and Clancy's father havebeen friends since their high-school days some 40 yearsago Johnston testified that he and Jim "cned together"over Jim's misfortunesOf possible relevance to the question whether Clancytruly was in charge of Sync-Pop at the beginning, apartfrom evidence earlier cited(a) He concededly spent "a good portion of [his] time"in the transfer room in Sync-Pop's first few weeks Hehad been a transfer man, primarily, at JT&A(b) Asked what Sync-Pop's employees did in the firstweek at West Broadway, Clancy testified "God, I'mreally not sure It should say on the timecards"(c) While Sync-Pop's timecards reveal that it workedon "Murder She Wrote" in the first week, Clancy testi-fied that he did not think it did anything on that show inthe first 3 weeks, then acknowledged "I don't knowanything about 'Murder She Wrote' I'm lost on thatshow"(d) Although Clancy testified early in the trial thatTony Magro worked for Sync-Pop from the beginning,and timecards confirm this, Clancy later testified thatMagro "was not in [his] shop," that he does not "knowwhy [he] paid him," that he "just can't explain that," andthat he is "confused on what happened with Tony"(e) Jim's wife, Jackie, worked several months forSync-Pop, starting in October, being paid S800 weeklyClancy nevertheless first testified that he did not "think"she was on the payroll, later amending in the face ofdocumentary evidence that he "had just forgotten"30 Thus, Roberts testified that he "followed" Clancy's orders, andShoemaker, by proclaiming his adamant refusal to take orders fromClancy, left no doubt that Clancy was giving them Holzborn testifiedthat Clancy's duties "completely changed" with Sync-PopŠthat his con-cerns became "of a more general, overall nature," and that he was "onthe phone more"31 Johnston testified that he "would have been scared to see what[Clancy's] bids would look like," but for his help Sync-Pop's bid propos-als are nearly identical in form to JT&A's32 Johnston testified, "I think [Clancy] probably considers me hisfather"(f) Asked, then, what Jackie did at Sync-Pop, Clancyrejoined that she did "whatever she wanted to do," and"might have" solicited business over the telephone 33B ConclusionThe Board stated in Advance Electric 34Although each case turns on its own facts, we gen-erally have found alter ego status where the two en-terprises have "substantially identical" management,business purpose, operation, equipment, customers,and supervision, as well as ownershipThe Board added, in the same decision 35Other factors which must be considered in deter-mining whether an alter ego status is present in agiven case include "whether the purpose behind thecreation of the alleged alter ego was legitimate orwhether, instead, its purpose was to evade responsi-bilities under the Act"The Board also has stated that no one factor is "thesine qua non of alter ego status "36Applying this overlay of legal principle to the presentsituation, I conclude unhesitatingly that Sync-Pop isJT&A's alter ego It has the same business purpose,began with the same sound-effects library and withequipment formerly used by JT&A, followed much thesame operating procedures,37 retained most of JT&A'ssupervisors and other personnel, doing so without hinngthem anew," relied almost exclusively on former JT&Aemployees as the payroll expanded to accommodate"Amenka", and served the same customersThe record contains abundant evidence, moreover,that Jim retained significant management control, exer-cising it both directly and through his longtime friend,Dale Johnston Thus, despite Clancy's purported prima-cy in Sync-Pop's operation, he was abjectly unqualifiedfor that role, and indeed spent "a good portion of [his]time" in the transfer room in Sync-Pop's first few weeks,which suggests that the reality, at least initially, wasmuch as it had been at JT&A Further, Sync-Pop ac-quired most of its business on Jim's and Clancy's repre-sentations that Jim's involvement would continue, andJohnston, who had cried with Jim over his misfortunes,termed himself Sync-Pop's "phantom owner"•a tacitadmission that he saw himself as Jim's surrogateMore specifically indicative of Jim's continued partici-pation in management, he initiated the October 20 meet-33 Jensen testified that Jackie, pursuing leads from two trade publica-tions, Variety and Hollywood Reporter, "called producers for shows andwrote letters to different people asking for work for the company"34 268 NLRB 1031, 1002 (1984), quoting from Denzil S Allure, 259NLRB 1323, 1324 (1984)35 At 268 NLRB 1002 The inside quotation is from Fugazy ContinentalCorp , 265 NLRB 1301, 1302 (1982)36 Fugazy Continental Corp, supra, 1301 at fn 5 See also ContinentalRadiator Corp, 283 NLRB 234 (1987)37 Crediting Paul Clay's convincing testimony on the point38 The testimony of Clancy and Jensen to the effect that Clancy luredthose compnsmg Sync-Pop's first payroll was woefully weak I do notcredit it 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing with Local 776's Kutak and Notkin "to make surethat the transition went smoothly", his role ap-peared to be about the same with both JT&A and Sync-Pop, according to several who observed him before andafter, he continued to deal directly with production com-panies on behalf of the venture, and he remained in-volved in personnel matters•as witness his arrangingShoemaker's transfer to Lake Street, entering instructionsand information on employee timecards, directing Clancyto give Holzborn a raise, and denying Holzborn's requestfor time offConcerning ownership, while Clancy and Casey areSync-Pop's nominal owners, the surrounding circum-stances leave no doubt that, in actuality, Sync-Pop prob-ably is as much Jim's as was JT&A In addition to theseveral just-cited mdicia of Jim's ongoing managementinvolvement and the fact that Clancy and Casey are hischildren, this is compellingly revealed by the timing ofSync-Pop's advent, almost precisely coincident withJT&A's cessation, by its curing JT&A's payroll arrear-ages, by its not only taking over JT&A's unfinished busi-ness, but apparently doing so without compensatingJT&A or legal formality, by its promptly acquiring sev-eral other projects•most notably, "Amenka"•withwhich JT&A had been linked, by Jim's willingness toforgo a paycheck until late January 1987 despite working"almost 24 hours a day" since early the preceding No-vember on "Amerika", by the jury-rigged manner inwhich he was compensated before receiving that firstcheck, because of his concern that paychecks "wouldautomatically go to the IRS", by his assisting in the/move to West Broadway and taking JT&A's recordsthere, by his telling the employees at Clybourn that"business would continue as usual" although a new com-pany was being formed, and urging them to "stick with"him, and by his thanking the employees, after the move,for "sticking by" himThe record compels the inference, moreover, thatSync-Pop was contrived to free the enterpnse from thenearly $1 million in IRS and union obligations The sheermagnitude of those obligations, in combination withClancy's revelations that he was in charge only "onpaper" and with Jim's October 20 remarks to Kutak andNotkin•that he was "being very careful just to act as aconsultant," etc, lest IRS seize Sync-Pop's assets•shrieks of contrivance for that purpose Such contrivancealso is indicated by the manifold other mdicia that Sync-Pop is a duplicitous continuance of JT&A, and by theabsence of any other plausible reason for Sync-Pop's cre-ation 39Finally, Clancy's testimonial efforts to depict Sync-Pop as an arm's length removed from JT&A, includinghis self-portraits as Sync-Pop's prime mover and ultimateauthority, were singularly unpersuasive His recital notonly was fraught with vagueness, uncertainty, internalinconsistency, evasiveness, and claimed lapses of memoryregarding numerous matters of importance, but includedseveral demonstrable lies•among them, that Jim had39 Clancy's testimony that he "always wanted to own (his] own com-pany," while perhaps true in the abstract, came across as insincere in thiscontextsuffered a heart attack, that less than half of Sync-Pop'semployees had come from JT&A, that Clancy had ele-vated rates of pay for all of Sync-Pop's sound editors,and the professed reasons why Sync-Pop redressedJT&A's pay arrearages Clancy consequently destroyedhis credibility, and, in the process, buttressed the infer-ence, already ineluctable, that Sync-Pop arose as an in-strument of deceit 40In short, the evidence is cornucopian that Sync-Pop isJT&A's alter ego The countering evidence, underminedby the impoverished credibility of its principal purveyor,is infinitely less substantial and less persuasive 41 The en-titles, jointly, therefore are bound by one another'slawful commitments to IATSE and to Local 776, andjointly are responsible for the unfair labor practices ofeach 42IV THE ALLEGED VIOLATIONS OF SECTION8(A)(5) AND (1)A Sync-Pop's Allegedly Unlawful Failure to Assumethe Bargaining Obligations Devolving upon it asJT&A's Alter Ego1 FactsOn July 30, 1984, Jim and IATSE entered into anAgreement of Consent, which provided variously thatJT&A "recognize[d]" IATSE as the "sole and exclusivecollective bargaining representative" of certain ofJT&A's employees, that it "agree[d] and consent[ed] tobe part of the Multi-Employer Collective BargainingUnit identified in" the 1982-1985 Basic Agreement be-tween IATSE and the Alliance of Motion Picture andTelevision Producers (Alhance),43 that it "agree[d] tobecome party to and bound by" the Basic Agreement, bythe West Coast Studio Local Agreements between theAlliance and the West Coast locals of IASTE "subject tosuch Basic Agreement" (of which Local 776 is one), and40 The inference is buttressed, as well, by the failure of Jim and Caseyto testify41 That JT&A and Sync-Pop had different locations, telephone and taxnumbers, lawyers, accountants, janitors, secunty services, garbage collec-tors, banks, etc, is but a bagatelle in the overall scheme of things42 See generally, in addition to the cases cited above in footnotes 34 to36, Twin Cities Electric, 296 NLRB 1014 (1989), Milford Services, 294NLRB 684 (1989), DI C Mfg Go, 294 NLRB 426 (1989), FullertonTransfer di Storage, 291 NLRB 426 (1988), Kenmore Contracting Co, 289NLRB 336 (1988), O'Neill Ltd, 288 NLRB 1354 (1988), William NTaylor, Inc , 288 NLRB 1049 (1988), Gilroy Sheet Metal, 280 NLRB 1075(1986), Samuel Kosoff & Sons, 269 NLRB 424 (1984), J M Tanaka Con-struction, 249 NLRB 238 (1980)43 The complaint alleges that the employer-members of the Associationand the nonmember employers who are signatory to the Basic Agree-ment "constitute an appropriate multi-employer unit for the purpose ofcollective-bargaining" and that "all employees set forth and described inArticle IV of the" 1985-88 Basic Agreement "constitute a unit appropri-ate for the purposes of collective-bargaining within the meaning of Sec-tion 9(b) of the Act" The classifications thus incorporated are, in gener-al, motion picture editors, sound editors, music editors, hbranans, andeditonal apprentices In view of my earlier alter ego determination, Ineed only determine, as concerns unit appropriateness, whether this unit"is repugnant to any policy embodied in the (Act]" Samuel Kosoff &Sons, 269 NLRB 424 (1984), quoting from Carpenters Local 1846 v Pratt,Farnsworth, 690 F 2d 489, 509 (5th Cu. 1982) See also Watt Electric Co,273 NLRB 655, 658 (1984), Walter N Yoder & Sons, 270 NLRB 652 fn 2(1984) I conclude that it is not JAMES TROUTMAN & ASSOCIATES129by specified trust agreements "established pursuant to"the Basic Agreement of Consent "shall remain in fullforce and effect until July 31, 1985, and shall continuefrom year to year thereafter unless either party shall givewritten notice to the other of a desire to cancel atleast sixty (60) days prior to July 31, 1985, or July 31 ofany subsequent year"Also on July 20, 1984, Jim executed a Trust Accept-ance, acknowledging that "a collective-bargaining agree-ment does exist between" JT&A and IATSE andstating that JT&A's "obligation" to the pension andhealth-and-welfare trusts "shall commence as of 7-30-84The 1982-1985 Basic Agreement, and those incorpo-rated therein, was succeeded by one effective fromAugust 1, 1985, through July 31, 1988JT&A at no time gave IATSE proper notice of adesire to cancel the Agreement of Consent Nor didSync-Pop, as JT&A's alter egoOn October 20, 1986-a week after Sync-Pop becameoperational-Clancy and James Osburn, executive direc-tor of IATSE Local 695, obtained the signatures of some26 Sync-Pop employees on IATSE authorization cards,after which they went through the formality of Osburn'sdemanding and Clancy's granting recognition, andClancy signed a new Agreement of Consent and a newTrust AcceptanceThe two documents signed by Clancy were substan-tially identical to those signed by Jim in 1984 To ensurethat Sync-Pop not escape any obligations attaching to itas JT&A's alter ego, IATSE joined in themon the express understanding that the IA[IATSE] is not waiving its position and withoutprejudice to any claims against James Troutman &Associates and Sync-Pop as the alter ego of JamesTroutman & AssociatesSync-Pop began submitting reports and contributionsto the prescribed pension and health-and-welfare trustswith the pay period ending October 25, 1986 This con-tinued through the pay period ending January 31, 1987,then stoppedBy letter dated April 16, 1987, reacting to the chargein Case 31-CA-16462 herein, which alleges that he im-properly promoted IATSE cards preliminary to signingthe Agreement of Consent and the Trust Acceptance onOctober 20, Clancy advised IATSE that the Agreementof Consent was "void and not banging [sic]," that Sync-Pop "has not and will not be part of nor bound to anyemployer or other association," that Sync-Pop "desiresonly to abide by the rules and provide its employeestheir full legal rights to a free and secret choice," andthat Sync-Popis ready, willing and able to negotiate a collec-tive bargaining agreement with you or any laborunion when a majority of its employees properlyexpresses a secret, free legal choice in a way whichdoes not subject Sync-Pop to liability for violatingthe lawThis was followed by a letter of April 24 from Sync-Pop's attorney to Local 776 regarding grievances thelocal had initiated on February 20 and March 27 underthe grievance/arbitration provisions of its local agree-ment Referring to the two gnevances "and any otherSync-Pop, Inc , matters," the letter statedPlease cancel this grievance There is no valid exist-ing collective bargaining contract and all mattersare presently before the National Labor RelationsBoardUndeterred, Local 776 filed another grievance againstSync-Pop on April 27, and, receivmg no reply, it in-formed Sync-Pop by letter dated May 13 that it intendedto take all three pending grievances "directly to Step III,regular arbitration" Sync-Pop's attorney responded byletter May 19, statingAs the Company repeatedly advised youthere is no existing valid collective bargainingagreement enabling or requiring any grievance orarbitration proceeding nor binding the Companythereto and thus any such proceeding are [sic] bydefinition void and enforceablePlease ensure that copies of this letter are placedm each of the above captioned files and any and allother files, present and future as part of the recordas no further responses or appearances are now con-templated until such time as a valid collective bar-gaining contract is achieved through negotiationsOn August 5, 1987, Local 776 sued Sync-Pop in Fed-eral district court, seeking an order directmg Sync-Pop"to proceed with arbitration of the Union's three griev-ances in the manner provided for in" the local agreementincorporated in the Agreement of Consent signed byClancy 44 Sync-Pop, in its answer, denied the complaintallegations that it is party to any labor agreement withIATSE or Local 776, and alleged as an affirmative de-fense that any such agreement is "unenforceable for fail-ure of consideration [and] due to fraud and ormistake" By order dated August 10, the judge grantedLocal 776's Motion for a Summary Judgment Sync-Pop's appeal is now pending2 ConclusionAs JT&A's alter ego, Sync-Pop is bound by theAgreement of Consent and the Trust Acceptance enteredinto by JT&A in July 1984 It has never accepted thatidea, however, or the attendant bargaining obligationsThus, beyond the resolute efforts to disguise its true rela-tionship with JT&A, Sync-Pop conditioned recognitionof IATSE on a new card showing, only then making acontractual commitment, and it shortly abdicated eventhat arrangement on the stated ground that Clancy's"Local 776 stated in its complaint "This action shall not constitute awaiver of IATSE Local 776's contentions, made before the NationalLabor Relations Board and elsewhere, that Sync-Pop, Inc , is an alter egoof James Troutman & Associates" 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcard-promotion activities of October 20 had tainted thegrant of recognition and that which followedBy failing to assume the bargaining obligations devolv-ing upon it as JT&A's alter ego, Sync-Pop violated Sec-tion 8(a)(5) and (1) as alleged 46B Sync-Pop's Allegedly Unlawful Failure to SubmitReports and Contributions to the Pension and Health-and-Welfare Trusts1 FactsAs earlier stated, Sync-Pop submitted reports and con-tributions to the prescribed pension and health-and-wel-fare trusts starting with the pay period ending October25, 1986, and continuing through the period ending Janu-ary 31, 1987, whereupon reports and contributionsstopped On June 12, 1987, an assignee of the trust fundsbrought suit against Sync-Pop in Federal district court tocompel compliance with its contractual obligations 46The judge issued an order for preliminary injunctionon September 21, 1987, enjoining Sync-Pop from "refus-ing or failing to submit reports and contributionswhich have been delinquent since February 1987" OnOctober 20, in response to that order and on the adviceof its attorney, Sync-Pop cured its delinquencies and re-sumed compliance2 ConclusionSync-Pop's cessation of pension and health-and-welfarereports and contributions presumably was an offshoot ofits unlawful refusal, generally, to assume the obligationsattaching to it as JT&A's alter ego Regardless, theBoard takes the position thatan employer's refusal to make required pay-ments to an insurance or trust fund established by acollective-bargaining agreement constitutes aunilateral change in terms and conditions of em-ployment in violation of section 8(a)(5) and (1) ofthe Act 47.Sync-Pop's several-month stoppage of reports and con-tributions therefore violated Section 8(a)(5) and (1) as al-leged 4648 E g, Twin Cities Electric, supra's, Blackberry Creek Trucking, 291NLRB 474 (1988), Haley & Haley, 289 NLRB 649 (1988)48 The distnct court complaint alleges that Sync-Pop's obligationsdenve from the agreements signed by Clancy on October 20, or, in thealternative, on an alter ego theory, from those entered Into by JT&A in198441 Merryweather Optical Ca, 240 NLRB 1213, 1215 (1979)48 That Sync-Pop's obligations, as JT&A's alter ego, emanate fromIT&A's 1984 commitments, rather than from Clancy's actions of October20, 1986, is of no moment Sync-Pop did not exculpate itself by latercurmg its delinquencies and resuming compliance, inasmuch as it did sounder judicial compulsion and otherwise continues to defy its bargainingobligationC Sync-Pop's Allegedly Unlawful Failure to Submitto Arbitration1 FactsAs previously recounted, Local 776 brought grievanceactions against Sync-Pop on February 20, March 27, andApril 27, 1987, and informed Sync-Pop by letter datedMay 13 that it intended to take all three "directly to StepIII, regular arbitration", and Sync-Pop's attorney re-sponded that it would not submit to the procedure be-cause "there is no existing valid collective bargainingagreement enabling or requiring any grievance or arbi-tration proceeding"Also as earlier stated, Local 776 obtained a summaryjudgment on August 10, 1987, compelling Sync-Pop togo to arbitration, which judgment is now under appealTwo of the gnevances since have been resolved, leavingonly that of March 27, involving Susan Holzborn, sub-ject to the court's order2 ConclusionApart from its unlawful failure, generally, to assumeJT&A's bargaining obligations, Sync-Pop violated Sec-tion 8(a)(5) and (1) as alleged by flouting its contractualobligation to entertain grievances and go to arbitrationD Sync-Pop's Allegedly Unlawful Refusal to Complywith Arbitration Awards Adverse to JT&A1 FactsThree grievance matters were pending against JT&Awhen it was superseded by Sync-Pop All later were re-solved against JT&A In one, decided on November 12,1986, a labor-management conciliation committee agreedwith Local 776 that JT&A had employed six nonrosterpeople as sound editors without exhausting the industryexperience roster, thereby violating its agreement withLocal 776, and directed that JT&A pay the local "theamount of moneys that would have been paid rosterpeople during the time nonroster people were ille-gally hired "49 In another, decided on December 15,1986, an arbitrator awarded an aggrieved employee$3423 because JT&A had underpaid him, and, in thethird, decided on May 14, 1987, an arbitrator awarded anaggrieved employee $9030 because he had been under-paidNeither JT&A nor Sync-Pop has satisfied any of theseawards2 ConclusionImplicit in Sync-Pop's denial that it is JT&A's alterego, and its companion refusal to accept the ramifica-tions flowing therefrom, is a refusal to accept responsibil-ity for and comply with the awards outstanding againstJT&A By this refusal, Sync-Pop further violated Section8(a)(5) and (1) as alleged49 Estimated to be about $70,000 JAMES TROUTMAN & ASSOCIATES131E JT&A's Allegedly Unlawful Failure to Honor Local776's Requests that it Bargain Concerning the Effectson its Employees of Changes in its Operations, andthat it Provide Certain Information1 FactsAs previoulsy recounted, Jim met with Local 76'sRonald Kutak and Cornnne Notkm on about October20, 1986, telling them that he had "disbanded" JT&A,that his children "had started another company," andthat he wanted to know "the mechanics" of the newcompany's "signing an agreement with" IASTE andabout the roster status of JT&A employees absorbed bythe new company Jim also told them that a lawyer thatcautioned against his being "either an officer or majorowner" of the new company "for various legal reasons,"that he consequently was "being very careful just to actas a consultant," and that "alter ego or piercing the cor-porate veil sounded like some of the terms" thelawyer had usedOn October 23, an attorney for Local 776, Jay Roth,caused the following letter to be delivered to JT&A's at-torney, James McCordIt has recently come to my client's attention thatyour client has radically reduced or ceased the op-eration of James Troutman & Associates Pleaseconsider this letter a demand on behalf of ourclient, Local 776, for immediate bargaining over thedecision to cease operations and the effects on em-ployees of such cessationIn order to evaluate our bargaining position,please provide me immediately with the followinginformation1 Has the Company filed for bankruptcy? If so,please provide a copy of the petition2 Is a bankruptcy filing anticipated?3 Has the Company been sold? If so, to whomand what are the terms of the sale? Please provideany agreement of sale4 Has the Company sold or leased any of itsequipment or assets in the last six months? If so,which equipment and/or assets, and to whom?5 Has consideration been paid for the equipmentof assets? If so, please provide the amounts or con-sideration paid to James Troutman & Associates6 Does the Company continue to occupy its fa-cility at 1104 Chestnut Street? If it does not, has itassigned its lease? If so, to whom?7 Who curently occupies 1104 Chestnut Street?8 Please provide the names of all employees whocontinue to be employed by James Troutman & As-sociates Please provide their classification and jobassignment9 Is James Troutman currently employed? Bywhom?10 Is James Troutman acting as a consultant toany business entity? Please state which entities11 Does James Troutman have any ownershipinterest in any business entity other than JamesTroutman & Associates which performs servicessimilar to said Company?12 Does James Troutman & Associates plan toreopen or expand its current operations? If so,when?13 Does James Troutman & Associates or JamesTroutman hold any note, mortage or other obliga-tion from any business entity that performs servicessimilar to that previously performed by JamesTroutman & Associates? If so, state the names ofeach such business entityI look forward to the prompt receipt of theabove requested informationNeither McCord nor anyone else on behalf of JT&Aresponded to Roth's letter until March 21, 1988, whenthe following letter, signed by Jim in the name of "JamesTroutman and Associates (Defunct)," was tendered toLocal 776 representatives during the present trialThe questions you have posed to me are an-swered as follows1 The company has not filed for bankruptcy2 Bankruptcy is being considered but is not an-ticipated at this writing3 The company has not been sold4 The company has not been sold or leased anyof its equipment with the exception of the IRS con-fiscation and auction5 Not applicable6 The company does not occupy the facility at1104 Chestnut and has not assigned a lease7 We do not know who currently occupies thefacility8 There are no employees who continue to beemployed by James Troutman and Associates("JT&A")9 Jim Troutman is presently an independent con-tractor but not otherwise employed10 Jim Troutman does independent contractingfor Sync-Pop, Inc and other business entities [sic]11 Jim Troutman has no other ownership inter-est in any company performing similar services toJT&A12 JT&A has no plans to reopen or expand oper-ations13 Neither JT&A or James Troutman holds anynote, mortage or other obligation from any businessentity that performs services similar to that previ-ously performed by JT&AAs may be required by law we remain ready,able and willing to meet, confer and negotiate uponappropnate request at appropriate times2 ConclusionsLocal 776's demand that JT&A enter into "immediatebargaining over the decision to cease operations and theeffects on employees of such cessation" was premised onJim's misrepresentation that he had "disbanded" JT&A,when the operation in fact continued through an alterego JT&A therefore violated Section 8(a)(5) and (1) notby ignoring that demand, but by shifting its employees tothe alter ego, which then failed to assume JT&A's obli-gations, and by misleading the employees' bargaining 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresentative to impair its ability to function on theirbehalf.5•Concerning Local 776's request for information,51 anemployer generally must honor such a request if the in-formation would be relevant to the union's discharge ofits duties as bargaining representative." Information per-taining to the terms and conditions of employment ofunit employees is presumptively relevant." The pre-sumption does not obtain, however, if the information os-tensibly relates to the nonunit employees of another em-ployer, even though the information ultimately might es-tablish that those employees are in the unit because of asingle-employer/alter ego relationship.54The information sought by Local 776 bore reasonablyon its ability to determine whether a single-employer/-alter ego relationship existed between JT&A and Sync-Pop. Local 776 had reason to suspect, moreover, thatsuch a relationship did exist, given Jim's October 20 re-marks to Kutak and Notkin. The relevance of the infor-mation thus was apparent when Local 776 made its re-quest.I accordingly conclude that JT&A violated Section8(a)(5) and (1) as alleged by failing to honor Local 776'srequest for information in timely fashion.55F. Sync-Pop's Allegedly Unlawful Failure to HonorLocal 776's Request that it ProvideCertain Information1. FactsOn January 23, 1987, Local 776's Kutak sent the fol-lowing letter to Clancy, as president of Sync-Pop.In order to enable the Guild to effectively, adminis-ter the terms and conditions of the Collective Bar-gaining Agreement entered into between Sync-Popand the I.A.S.T.E. and its Hollywood Locals, theEditors Guild requests that you immediately pro-vide us with the following information:1.Is the Company a duly registered corporationin the state of California, county of Los Angeles?2.If the answer to Number 1 is in affirmative,please provide us with the following:a) list of all officers;b) date of incorporation;c) federal ID number;"Blackberry Creek Trucking, 291 NLRB 474 (1988); Haley di Haley,289 647 (1988).51 McCord testified that he "was not at that time acting as a recipientof process of any sort for [his] client." He conceded, however, that herepresented JT&A "during this period," that he sent a letter to an attor-ney for Local 776 on October 17 concerning an arbitration involvingJT&A, and that he probably ("1 suspect") spoke with union counsel onbehalf of JT&A "both before and after" October 23. I conclude in thesecircumstances that delivery of the letter to McCord was the equivalent ofdelivery to JT&A.52 Barnard Engineering Co., 282 NLRB 617, 619 (1987), and cases citedtherein.52 Ibid.54 Ibid.55 JT&A's response, some 18 months after the request, was not timely.E.g., Epe, Inc., 284 NLRB 91, 96 (1967); Interstate Food Processing Corp.,283 NLRB 303, 306 (1987).d) list of all major stockholders and the per-centage of the corporation owned by each.3.Has the Company purchased or leased any ofits equipment or assets in the last six months? If so,which equipment and/or assets, and from whom?4.Does the Company own, lease or otherwiseoccupy any other facility other than those at 724West Broadway?5.If the answer to Number 4 is in the affirmative,what locations, in whose name is the propertyowned and/or leases, and what is the original datein said purchase/lease?6.Is James Troutman in any way associated withSync-Pop Inc.? If so, in what capacity?7.Is James Troutman now, or has he ever been,a shareholder of Sync-Pop Inc.?8.If the answer to Number 7 is in the affirmative,how many shares does (did) James Troutman own?9.Has James Troutman either lent money toSync-Pop Inc. or helped Sync-Pop Inc. secure fi-nancing from a lending institution?10.Has the company asumed any contracts orwork in progress from James Troutman & Associ-ates. If so, what work or contracts have been as-sumed by your company.11.Are there any contracts or agreements be-tween your company and James Troutman? If so,please identify each contact or agreement.12.Please state the names of each employee ofyour company, the job title and the immediate prioremployer.We would appreciate your prompt attention tosending us the requested information.Neither Clancy nor anyone else on behalf of Sync-Popresponded to Kutak's letter until March 21, 1988, whenthe following letter, signed by Clancy, was tendered toLocal 776 representative during the present trial.We are informed that you have certain questions asto our operation which we are happy to answerwithout admitting an obligation to do so.1. Sync-Pop, Inc. is a duly registered Californiacorporation.2. (a) The officers of the corporation are ClancyTroutman and Casey Troutman.(b)Secretary of State's stamp date of incorpora-tion is October 8, 1986.(c)Federal ID # 95-4069006.(d)The stockholders are Clancy Troutman 50%and Casey Troutman 50%.3. The company has leased equipment from HalDennis, Cine Magic, and J & R.4. No.5. Not applicable.6. James Troutman does dubbing stage sound ed-iting as an independent contractor.7. James Troutman is not or has ever been ashareholder.8. Not applicable. JAMES TROUTMAN & ASSOCIATES1339 James Troutman has not lent money or se-cured financing for Syn-Pop, Inc10 The company did not assume contracts orwork in progress from James Troutman and Associ-ates11 There are no contracts or agreements be-tween Sync-Pop, Inc and James Troutman exceptthat as an independent contractor he is paid forservices rendered12 Names of each employee of the company aresubmitted by the attached photocopy of the latestpension report Their immediate pnor employer isnot availableAs may be required by law we remain ready, ableand willing to meet, confer, negotiate and arbitrateupon appropriate request at appropriate times2 ConclusionThe information sought, pertaining to the terms andconditions of employment of unit employees, was pre-sumptively relevant, and the record lacks evidence tooverride the presumption I conclude, therefore, thatSync-Pop violated Section 8(a)(5) and (1) as alleged byfailing to honor Local 776's request in a timelymanner 56VI SYNC-POP'S OTHER ALLEGED VIOLATIONSA Sync-Pop's Alleged Violation of Section8(a)(2) and (1)1 FactsOn October 20, 1986, as earlier mentioned, Clancy andJames Osbum of IATSE Local 695 obtained the signa-tures of 26 Sync-Pop employees on IATSE authorizationcards, after which Osbum demanded and Clancy grantedrecognition and Clancy signed a new Agreement of Con-sent and a new Trust AcceptanceMore specifically, Clancy directed a number of em-ployees to sign the cards, explaining as he did so thatSync-Pop "needed a union contract" He also accompa-nied and otherwise abetted Osburn while Osbum solicit-ed signatures2 ConclusionCard-promoting activities of the sort undertaken byClancy ordmanly are proscribed by Section 8(a)(2),57and, indeed, Sync-Pop amended its answer during thetrial "to admit the allegations involving a violation ofSection 8(a)(2) "58 Accepting the complaint and answeras the law of the case on this issue, I conclude thatClancy's said activities violated Section 8(a)(2) and (1) 5956 See fns 52, 53, and 55, surpra and accompanying text57 As are recognizing and contractmg with a union on the strength ofthe cards so promoted E g, All Kind Quilting, 266 NLRB 1186, 1195(1983)"This was a transparent ploy calculated to require that the Boardvoid Sync-Pop's bargaining relationship and attendant agreements withIATSE as part of the remedial scheme herein59 I do not conclude, however, that Sync-Pop violated Sec 8(a)(2) byrecognizing and contracting with IATSE The complaint does not allegeB Sync-Pop's Alleged Violation of Section 8(a)(1)Concerning Susan Holzborn1 EvidenceOne of the three grievances Local 776 brought againstSync-Pop, that of March 27, 1987, alleged that it was notpaying Holzbom, the sound-effects librarian, as dicatedby the prevailing labor agreementAfter receiving Local 776's grievance letter, Clancycalled Holzbom to the office By her account, heshowed her the letter, exclaimed that Jim "almost had acoronary when he saw" it, and asked her "what he [sic]hell [is] going on" She replied, as she recalled, that shehad not seen the letter and did not know "what's goingon," whereupon Clancy asked if she had filed a griev-ance and she said she had not, but had talked to a unionMrak Tarnawsky, about her situationClancy countered, per Holzbom, that he "would fire"her if she "had filed a grievance" and that "it would getvery nasty if this went to arbitration"•that he"would say a lot of nasty things about" her, that Jim"knew a lot of people in the industry and wouldmake sure that [she] would never, ever get a job in townagain," and that nobody in the company "would back[her] up" Clancy then repeated the discharge threat,Holzborn recounted, declaring that "there were numer-ous reasons" he could use, "including that [she] wore thewrong color of shoes"Holzbom testified that the encounter ended withClancy's voicing the suspicion "that the union peoplewould file the grievance and take the money", andsuggesting, therefore, that she "talk to the union repre-sentative" about dropping the matterClancy admitted that he asked Holzbom if she hadfiled a grievance, that he told her Jim "almost had a cor-onary", that he "might have said" he would "be requiredto say uncomplimentary or nasty things about" her if"this grievance thing proceeded", and that either he orHolzborn expressed concern that "the umon peoplewould file the grievance and take the money" Other-wise, disdaining a narrative reconstruction of the event,Clancy entered the expected denials when asked bySync-Pop's counsel if he threatened Holzborn "in anyway", if he told her Jim "would make sure that shenever worked in town again", if he said he "would fireher for wearing the wrong color shoes", if he"discuss[ed] firing [or] discipling her in anyfashion", or if he told her "that if she had filed a griev-ance [he] would fire her"Clancy conceded that he "was really upset," that he"was ticked," and that he was "yelling and scream-mg "6† He further conceded "I don't remember myexact words, or what I said I don't remembermuch about that day"that this was improper, and, because of the ramifications of Sync-Pop'sbeing JT&A's alter ego, it only duplicated existing lawful obligations byrecognizing and entenng into the Agreement of Consent and the TrustAcceptance6• Clancy testified, "I have a tendency to yell a lot" The record con-tains abundant corroboration 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2 ConclusionHolzborn's recital was coherent, detailed, and persua-sively delivered Clancy's lawyer-led denials that hemade various of the remarks attributed to him•particu-larly when coupled with his admissions that he was"really upset" that he was "yelling and screaming," andthat he did not remember his "exact words, or what [he]said•were unconvincing I therefore credit HolzbornBy saying that he would fire Holzborn if she "hadfiled a grievance," that he "would say a lot of nastythings about" her "if this went to arbitration," and thatJim "would make sure that [she] would never, ever get ajob in town again," Clancy impinged upon her right,protected by Section 7, to undertake grievance activitiesthrough her union I conclude, therefore, that he violatedSection 8(a)(1) substantially as alleged by these re-marks 61CONCLUSIONS OF LAW1 JT&A and Sync-Pop are alter egos, and, as such,are a single employer engaged in and affecting com-merce within Section 2(2), (6), and (7) of the Act2 Local 776 and its parent organization, IATSE, arelabor organizations within Section 2(5) of the Act3 All employees incorporated in Article IV of the1985-1988 collective-bargaining agreement betweenIATSE and the Alliance of Motion Picture & TelevisionProducers, commonly known as the Basic Agreement,including those of JT&A and Sync-Pop, constitute a unitappropriate for collective bargaining within Section 9(b)of the Act4 At all material times, IATSE and Local 776 as itsdesignee have been the exclusive collective-bargainingrepresentatives, within Section 9(a) of the Act, of theemployees in said appropriate unit5 JT&A and Sync-Pop, as alter egos,, have violatedSection 8(a)(5) and (1) as followsa)By JT&A's shifting its unit employees to an alterego, Sync-Pop, which then failed to assume JT&A's bar-gaining obligations,b)By JT&A's misleadingly telling Local 776 that ithad ceased operations, thereby impairing Local 776'sability to function as collective-bargaining representativeon said employees' behalf, and,c)By JT&A's failure to comply in timely fashion withLocal 776's request of October 23, 1986, that it providecertain information relevant to the union's discharge ofits duties as collective-bargaining representative6 JT&A and Sync-Pop, as alter egos, have furtherviolated Section 8(a)(5) and (1) by Sync-Pop's failure,since its inception, to undertake the collective-bargainingobligations devolving upon it as JT&A's alter ego, and,as outgrowths of that general failure, they have addition-ally violated Section 8(a)(5) and (1) in these respectsa) By Sync-Pop's failure to comply in timely fashionwith Local 776's request of January 23, 1987, that it pro-vide certain information relevant to the union's dischargeof its duties as collective-bargaining representativeE g, Ram Construction Co, 263 NLRB 258, 258 (1982), ServomationCorp, 248 NLRB 106 (1980), Caterpillar Tractor Co, 242 NLRB 523, 526(1979)b)By Sync-Pop's failure to assume responsibility forand comply with grievance/arbitration awards of No-vember 12 and December 15, 1986, and May 14, 1987,adverse to JT&A,c)By Sync-Pop's failure, from February to October1987, to submit pension and health-and-welfare reportsand contributions as required by the prevailing laboragreement, and,d)By Sync-Pop's refusal, expressed in letters datedApril 24 and May 19, 1987, to entertain grievances andgo to arbitration in accordance with the prevailing laboragreement7 JT&A and Sync-Pop, as alter egos, violated Section8(a)(2) and (1) on October 20, 1986, when Sync-Pop'spresident, Clancy Troutman, directed a number of em-ployees to sign, and otherwise promoted, IATSE author-ization cards8 JT&A and Sync-Pop, as alter egos, violated Section8(a)(1) in late March or early April 1987 when ClancyTroutman told employee Susan Holzborn that he wouldfire her if she "had filed a grievance", that his father"would make sure that she would never, ever get a jobin town again", and that he "would say a lot of nastythings about" her if her grievance went to arbitrationREMEDYHaving found that JT&A and Sync-Pop (Respondents)engaged in certain unfair labor practices, I recommendthat they be ordered to cease and desist therefrom and totake certain affirmative action to effectuate the policiesof the Act, including making their employees whole,with interest, for any losses suffered because of Respond-ents' misconduct 62I also recommend that Respondents be ordered to re-imburse the Board, IATSE, and Local 776, with interest,for expenses reasonably incurred in the investigation,preparation, presentation, and conduct of this proceed-ing, including the subpoena-enforcement matter in Feder-al district court involving Sync-Pop's custodian ofrecords and its principal secretary and bookkeeper,Angela Jensen,†3 that they be ordered to reimburseIATSE and Local 776, with interest, for expenses rea-sonably incurred in connection with the suit broughtagainst Respondents in Federal district court on June 12,1987, arising out of Sync-Pop's failure, found unlawfulherein, to submit pension and health-and-welfare reportsand contributions, and that they be ordered to reimburseLocal 776, with interest, for expenses reasonably in- ‡62 The employees' make-whole entitlements, if any, shall be as pre-scribed in Ogle Protection Service, 183 NLRB 682 (1970) Interest, wherev-er called for herein, shall be computed in accordance with New Horizonsfor the Retarded, 283 NLRB 1173 (1987) Under New Horizons, interest onand after January I, 1987, shall be computed at the "short-term Federalrate" for the underpayment of taxes, in keeping with the 1986 amendmentto 26 U S C … 6621Because the provisions of benefit-fund agreements are variable andcomplex, the Board does not provide at this stage of the proceeding forthe addition of Interest at a fixed rate on unlawfully withheld fund contri-butions Any additional amounts owed are to be determined in accord-ance with Merryweather Optical Co, 240 NLRB 1213, 1216 fn 7 (1979)63 I have no doubt that Jensen, who sat at the right hand of and regu-larly conferred with Sync-Pop's attorney dunng much of the trial, actedat Sync-Pop's behest when refusing to comply with her subpoena JAMES TROUTMAN & ASSOCIATES135curred with regard to the suit brought against Sync-Popin Federal district court on August 5, 1987, because of itsfailure, found unlawful herein, to submit to arbitration inkeeping with its bargaining obligationThe extraordinary sanction of reimbursement is war-ranted for these reasonsa)Litigation of the allegations that Sync-Pop had en-gaged in bargaining misconduct consumed virtually all ofthe 19 days of trial Respondents' only defense to thoseallegations was that Sync-Pop is not JT&A's alter ego,and so did not inherit JT&A's bargaining obligation But,as earlier discussed, the evidence is overwhelming thatSync-Pop is a disguised continuance of JT&A, conceivedto facilitate an escape from IRS and union obligationsThis defense, therefore, is worse than "patently frivo-lous•the standard to be met on the issue of reimburse-ment," it is outright fraudulentb)Regarding the other allegations of misconduct, Re-spondents acceded to the allegation that Clancy unlaw-fully assisted IATSE by promoting its authorizationcards, they presented no evidence to counter the allega-tions citing JT&A, and their defense to the allegationthat Clancy unlawfully threatened Holzborn•his per-functory, lawyer-led denials, which he then effectivelycancelled by admitting that he was "really upset," thathe was "yelling and screaming," and that he did not re-member his "exact words, or what [he] said•was patent-ly frivolous 65c)Beyond the fraudulence and frivolousness of theirdefenses, Respondents employed a variety of devicesserving no perceptible purpose other than to prolong anddelay the proceeding and burden and confound therecord•among them, offering sheaves of exhibits of noimaginable relevance, which, with the prolix supportingarguments, squandered lavish amounts of time,66 refusingto stipulate to numerous matters about which reasonablepeople could not possibly differ, requiring the GeneralCounsel to obtain orders in Federal district court enforc-ing subpoenas of manifest validity, which entailed a 5-month hiatus in the proceeding, and submitting a briefrife with extra-record calumnies and other excesses, caus-ing it to be signed by other than a lawyer of record, andrepresenting that it was not lawyer-prepared when thecontrary obviously is the case 6764 The Board recently reiterated the "patently frivolous" standard inNew Era Terminal Services, 292 NLRB 1069 fn 1 (1989)66 Respondents' brief, in all its 92 pages, does not once mention thisincident66 Respondents' rejected-exhibits file numbers approximately 135 docu-ments67 Rule 11 of the Federal Rules of Civil Procedure states in part"Every pleading, motion, and other paper of a party represented by anattorney shall be signed by at least one attorney of record in his individ-ual name The signature of an attorney constitutes a certificateby him that he has read the pleading, motion, or other paper, that to thebest of his knowledge, information, and beliefit is not Interposed forany improper purpose, such as to harass or to cause unnecessary delay orneedless increase in the cost of litigationIf a pleading, motion, orother paper is signed in violation of this rule, the courtshall Imposean appropnace sanction, which may include an order to pay to theother party or parties the amount of the reasonable expenses incurred be-cause of the filing of the pleading, motion, or other paper, including areasonable attorney's fee" 1 Moore, Federal Practice at 109 (1987)Although deeply skeptical of Respondent s claim that JT&A's payrolland other records vanished Innocently, I hesitate, given the possibility ofIn sum, Respondents, in their machinations to evadetheir bargaining obligation, wantonly and contemptuous-ly obstructed this proceeding, thereby inflicting needlessand no doubt considerable expense on the Board,IATSE, and Local 776 A reimbursement order is war-ranted to discourage this kind of abuse, and, so doing, toeffectuate the policies of the Act and serve the public in-terest by relieving the forum of the resulting congestionand drain on resources 68Finally, for the reasons that a reimbursement order iswarranted, and for the further reason that, as late as thepresent trial, Respondents had not complied with an ear-lier decision in which the Board concluded that JT&Ahad violated Section 8(a)(5) and (1)," I recommend abroad ("In any other manner") rather than a narrow("In any like or related manner") remedial orderOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7†ORDERThe Respondents, James Troutman & Associates andSync-Pop, Inc , alter egos, their officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a) Failing and refusing to bargain collectively withthe International Alliance of Theatrical and Stage Em-ployees (IATSE) and its designee, Motion Picture andVideotape Editors' Guild Local 776 (Local 776), bywithdrawing recognition from IATSE as the exclusivecollective-bargaining representative of their employees inthe appropriate unit, by failing or refusing, as concernsthose employees, to apply the terms and conditions con-tained in the 1985-1988 Basic Agreement betweenIATSE and the Alliance of Motion Picture and Televi-sion Producers and the agreements incorporated therein,and all successor agreements, pursuant to the commit-ment made by James Troutman when he entered into anAgreement of Consent and a Trust Acceptance withIATSE on July 30, 1984, BY SHIFTING employees toan alter ego to evade bargaining obligations, by mislead-ingly telling Local 776 that they, or one of them, haveceased operating, when operations m fact are continuingthrough an alter ego, by failing to comply in a timelymanner with requests made by Local 776 for informationrelevant to the Union's discharge of its duties as collec-their being in IRS custody, to cite that as yet another instance of obstruc-tionism68 See Autoprod, 265 NLRB 331, 332 (1982), Wellman Industries, 248NLRB 325, 329 (1980), Koval Press, 241 NLRB 1261, 1263 (1979), DideeProducts, 194 NLRB 1234, 1236 (1972)"James Troutman & Associates, Case 31-CA-15828, 281 NLRB No168 (Oct 17, 1986) not published in bound volume The Ninth CircuitCourt of Appeals entered a judgment (unreported) on March 5, 1987, en-forcing the Board's order, after which, on March 14, 1988, the GeneralCounsel petitioned the 9th Circuit to adjudge JT&A in contempt 'forhaving disobeyed, violated, and failed and refused to comply with thejudgment entered by the Court on March 5, 1987"78 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive-bargaining representative, by failing to assume re-sponsibility for and comply with grievance/arbitrationawards adverse to James Troutman & Associates, by fail-ing to submit pension and health-and-welfare reports andcontributions pursuant to their aforementioned contrac-tual commitments, and by refusing to entertain griev-ances and go to arbitration as required by their contrac-tual commitments(b)Soliciting authorization cards from their employ-ees, or otherwise promoting such cards, on behalf ofIATSE or any other labor organization(c)Threatening employees with discharge or other ad-verse consequences should a grievance be filed by themor on their behalf under the prevailing labor agreement(d)In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Recognize IATSE and its designee, Local 776, asthe exclusive collective-bargaining representatives oftheir employees in the appropriate unit(b)Comply, retroactively to October 13, 1986, withthe terms and conditions contained in the 1985-1988Basic Agreement and the agreements incorporated there-in, and all successor agreements, including, to the extentthey have not done so, submitting prescribed pension andhealth-and-welfare reports and contributions(c)Make whole, with interest, employees covered bythe 1985-1988 Basic Agreement and the agreements in-corporated therein, and all successor agreements, for anylosses suffered as a result of Respondents' misconduct, asset forth in the remedy section of this decision(d)Assume responsibility for and comply with thegrievance/arbitration awards dated November 12 andDecember 15, 1986, and May 14, 1987, adverse to JT&A(e)Arbitrate the grievance initiated March 27, 1987,concerning Susan Holzborn, and comply generally withtheir contractual obligation to entertain grievances andgo to arbitration(f)Make whole, with interest, the Board, IATSE, andLocal 776 for expenses reasonably incurred by them inthe investigation, preparation, presentation, and conductof this and related proceedings, as set forth in theremedy section of this decision(g)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary or helpful to determine the backpaydue under this Order(h)Post at their place of business in Glendale, Califor-nia, and at their other facilities, if any, copies of the at-tached notice, marked "Appendix "1 Copies of the71 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"notice, on forms provided by the Regional Director forRegion 31, after being signed by Respondents' authorizedrepresentative, shall be posted by Respondents immedi-ately upon receipt, and maintained for 60 consecutivedays, in conspicuous places, including all places wherenotices to employees customarily are posted Reasonablesteps shall be taken by Respondents to ensure that thenotices are not altered, defaced, or covered by any othermaterial .(i)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondentshave taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT fail and refuse to bargain collectivelywith the International Alliance of Theatrical and StageEmployees (IATSE) and its designee, Motion Pictureand Videotape Editors' Guild Local 776 (Local 776), bywithdrawing recognition from IATSE as the exclusivecollective-bargaining representative of our employees inthe appropriate unitWE WILL NOT fail and refuse, as concerns our bargain-ing unit employees, to apply the terms and conditionscontained in the 1985-1988 Basic Agreement betweenIATSE and the Alliance of Motion Picture and Televi-sion Producers and the agreements incorporated therein,and all successor agreements, pursuant to the commit-ment made by James Troutman when he entered into anAgreement of Consent and a Trust Acceptance withIATSE on July 30, 1984WE WILL NOT shift employees to an alter ego to evadeour bargaining obligationsWE WILL NOT misleadingly tell Local 776 that we, orone of us, have ceased operating, when operations in factare continuing through an alter egoWE WILL NOT fail to comply in a timely manner withrequests made by Local 776 for information relevant tothe Union's discharge of its duties as collective-bargain-ing representativeWE WILL NOT fail to assume responsibility for andcomply with grievance/arbitration awards adverse toJames Troutman & Associates (JT&A) JAMES TROUTMAN & ASSOCIATES137WE WILL NOT fail to submit pension and health-and-welfare reports and contributions pursuant to our afore-mentioned contractual commitmentsWE WILL NOT refuse to entertain grievances and go toarbitration as required by our contractual commitmentsWE WILL NOT solicit authorization cards from our em-ployees, or otherwise promote such cards, on behalf ofIATSE and any other labor organizationWE WILL NOT threaten employees with discharge orother adverse consequences should a grievance be filedby them or on their behalf under the prevailing laboragreementWE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of the rightsguaranteed them by Section 7 of the ActWE WILL recognize IATSE and its designee, Local776, as the exclusive collective-bargaining representativesof our employees in the appropriate unitWE WILL comply, retroactively to October 13, 1986,with the terms and conditions contained in the 1985-1988Basic Agreement and the agreements incorporated there-in, and all successor agreements, including, to the extentwe have not done so, submitting prescribed pension andhealth-and-welfare reports and contributionsWE WILL make whole, with interest, employees cov-ered by the 1985-1988 Basic Agreement and the agree-ments incorporated therein, and all successor agreements,for any losses suffered as a result of our misconductWE WILL assume responsibility for and comply withthe grievance/arbitration awards dated November 12 andDecember 15, 1986, and May 14, 1987, adverse to JT&AWE WILL arbitrate the grievance initiated March 27,1987, concerning Susan Holzborn, and comply generallywith our contractual obligation to entertain grievancesand go to arbitrationWE WILL make whole, with interest, the Board,IATSE, and Local 776 for expenses reasonably incurredby them in the investigation, preparation, presentation,and conduct of this and related proceedingsJAMES 'TROUTMAN & ASSOCIATES, ANDSYNC-POP, INC